Case 1:21-cv-03926-AT Document17 Filed 09/07/21 Page 1of1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES EON EES SED
M.L., individually and on behalf of A.L., DOC #.
DATE FILED: _ 9/7/2021
Plaintiff,
-against- 21 Civ. 3926 (AT)
New York City Department of Education, ORDER
Defendant.

 

 

ANALISA TORRES, District Judge:

By September 10, 2021, the parties shall provide an update on the status of settlement
discussions.

SO ORDERED.

Dated: September 7, 2021
New York, New York

O7-

ANALISA TORRES
United States District Judge
